DISMISS and Opinion Filed May 7, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00025-CV

   RYDER TRUCK RENTAL, INC. D/B/A RYDER TRANSPORTATION SERVICES,
                               Appellant
                                  V.
               ECO SPECIALTY LOGISTICS INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-07720

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                               Opinion by Chief Justice Burns
       Appellant has filed a motion to dismiss the appeal. Pursuant to Texas Rule of Appellate

Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190025F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RYDER TRUCK RENTAL, INC. D/B/A                    On Appeal from the 191st Judicial District
 RYDER TRANSPORTATION                              Court, Dallas County, Texas
 SERVICES, Appellant                               Trial Court Cause No. DC-17-07720.
                                                   Opinion delivered by Chief Justice Burns,
 No. 05-19-00025-CV         V.                     Justices Whitehill and Nowell participating.

 ECO SPECIALTY LOGISTICS INC.,
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Eco Specialty Logistics Inc. recover its costs, if any, of this appeal
from appellant Ryder Truck Rental, Inc. d/b/a Ryder Transportation Services.


Judgment entered May 7, 2019.




                                             –2–